DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected as indefinite for the recitation of “nonconductive outer surface is aligned with a radially outer surface of the shaft along the direction” at lines 2-3.  This claim limitation is indefinite since it is unclear how the nonconductive outer surface is meant to be aligned with a surface that extends radially with respect to the direction along the axis.  In the interest incompact prosecution the claim will be interpreted as if the two surfaces are concentric as shown in Fig. 3D of applicant’s application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebrecht et al (US Patent 6778861B1) in view of Kraus et al (US Patent Pub. 20090099404A1) and Talos et al (US Patent 5709686).
Liebrecht discloses an electrical stimulation anchor configured to lock to a bone implant so as to secure the bone implant to a bone (bone screw comprising a device for electrostimulation, Fig. 4).  Specifically in regards to claim 10 and 25, Liebrecht discloses the electrical stimulation anchor (10c,11) comprising: a head (see Fig. 1 below), the head defining a first electrode (see Fig. 1 below) that defines a first electrically conductive outer surface (outer surface of 12c,11c); a tip (see Fig. 1 below) opposite the head along a central anchor axis (axis through screw shown in Fig. 4) that extends along a direction; a shaft (see Fig. 1 below) that is elongated along the central anchor axis and connects the head to the tip, the shaft (12c and Fig. 2 below), the shaft (see Fig. 1 below) and the tip (see Fig. 1 below) defining a second electrode (see Fig. 1 below) that defines a second electrically conductive outer surface (outer surface of 20c), wherein the head is configured to receive a torque that is transferred to the shaft (As can be 


    PNG
    media_image1.png
    724
    769
    media_image1.png
    Greyscale

Figure 1: Liebrecht demonstrating the electrodes and the head, shaft, and tip of the anchor.

Kraus discloses an electrical stimulation anchor configured to lock to a bone implant so as to secure the bone implant to a bone (implantable device, system for generating localized electromagnetic fields in the area of an implant and coil arrangement, Fig. 1-3).  Specifically in regards to claim 10, Kraus discloses the electrical stimulation anchor (16a,16b) comprising: a head (28), the head (28) defining a first electrode (see Fig. 1 above) that defines a first electrically conductive outer surface (20); a tip (22) opposite the head (28) along a central anchor axis; a shaft (30) that connects the head (28) to the tip (22), the shaft (30) elongated along the central anchor axis, the shaft (30) and the tip (28) defining a second electrode (see Fig. 1 above) 
Talos discloses an anchor configured to lock to a bone implant so as to secure the bone implant to a bone (bone plate, Fig. 5-6).  Specifically in regards to claim 10 and 25, Talos discloses an anchor (6) comprising: a head (9) configured to lock to the bone implant; a tip opposite the head (9) along a central anchor axis; and a shaft that connects the head (9) to the tip, 
In regards to claims 11-12, Liebrecht discloses wherein the non-conductive outer surface (surface of 26c) is proximate to the head (14c) and extends around the central anchor axis, and wherein the non-conductive outer surface (surface of 26c) is centered around the central anchor axis (Fig. 4).
In regards to claim 13, Liebrecht in view of Kraus and Talos disclose an electrical stimulation anchor having a head, a core assembly having a ferromagnetic core that extends into the head, and an electrical insulator. Liebrecht discloses a core defining a core body (body of 30c) and a core proximal end (end of 30c see Fig. 1 above) that is attached to the head (see Fig. 1 above) so as to transfer torque applied to the head about the central anchor axis, to the shaft (see Fig. 1 above) (As can be seen in Fig. 1 above, the core 30c has a terminal that is attached to head 11c which in turn is within head 14c, therefore when the driver is inserted into recess 16c the torque applied transfers from the head 14c to head 11c and through the coil 30c to the end-piece 20c transferred through the insulating layer 26c that connects all pieces together.)  (Fig. 1 above and Fig. 4; and Col. 3 lines 60-65).
In regards to claim 14, Liebrecht discloses wherein the core proximal end (proximal end shown in Fig. 1 above) extends radially outward from the central anchor axis with respect to the 
In regards to claim 15, Liebrecht in view of Kraus and Talos disclose an electrical stimulation anchor having a head, a core assembly having a ferromagnetic core that extends into the head, and an electrical insulator. Liebrecht discloses the core further defines a core distal end (end of 30c shown in Fig. 1 above) opposite the core proximal end (proximal end shown in Fig. 1 above) along the central anchor axis, wherein the core distal end (end of 30c shown in Fig. 1 above) is attached to the tip (see fig. 1 above) so as to be configured to transfer torque applied to shaft (see fig. 1 above) about the central anchor axis, to the tip (see fig. 1 above) (As can be seen in Fig. 1 above, the core 30c has a terminal that is attached to head 11c which in turn is within head 14c, therefore when the driver is inserted into recess 16c the torque applied transfers from the head 14c to head 11c and through the coil 30c to the end-piece 20c transferred through the insulating layer 26c that connects all pieces together.)  (Fig. 1 above and Fig. 4; and Col. 3 lines 60-65).
In regards to claim 16, Liebrecht discloses wherein the core proximal end (proximal end shown in Fig. 1 above) extends radially outward from the central anchor axis with respect to the core body (body of 30c) (As can be seen in Fig. 1 above and Fig. 4, the proximal end of coil 30c that extends radially outward from the central axis.) (Fig. 4 and fig. 1 above).

In regards to claim 22, Liebrecht in view of Kraus and Talos disclose an electrical stimulation anchor as recited above in claim 10.  Liebrecht further discloses in regards to claim 22, Liebrecht discloses a first electrical stimulation anchor (10c,11) of claim 10 (see recitation above), the first stimulation anchor (10c,11) sized and configured for insertion into a first bone 
Kraus discloses a bone implant kit (implantable device, system for generating localized electromagnetic fields in the area of an implant and coil arrangement, Fig. 1-3).  Specifically, Kraus discloses an implant (10) defining an inner surface (surface against 18 and see Fig. 1 above) configured to face a bone (18) to which the bone implant kit is configured to be attached, an outer surface (see Fig. 1 above) opposite the inner surface, a first internal surface (surface of 14a) that extends from the inner surface to the outer surface so as to define a first bone fixation hole (14a), and a second internal surface (surface of 14b) that extends from the inner surface to the outer surface so as to define a second bone fixation hole (14b) spaced from the first bone fixation hole (14a) along a longitudinal direction (Fig. 1-2 and Fig. 1 above; and Page 4 Para. [0053]-[0054] and Page 6 Para. [0094]-[0098]).  Kraus also discloses a first electrical stimulation anchor (16a), the first electrical stimulation anchor (16a) sized and configured for insertion into the first bone fixation hole (14a), the first electrical stimulation anchor (16a) including a first electrical coil (26a) wound around a first ferromagnetic core (52) in a first direction; and a second electrical stimulation anchor (16b) of claim 10, the second electrical stimulation anchor (16b) sized and configured for insertion into the second bone fixation hole (14b), the second 
Talos discloses an anchor configured to lock to a bone implant so as to secure the bone implant to a bone (bone plate, Fig. 5-6).  Specifically in regards to claim 22, Talos discloses an anchor (6) sized and configured for insertion into the bone fixation hole (5) so as to threadly mate with the internal surface (Fig. 5; and Col. 2 lines 25-30 and 45-50).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the head (14c) of the screw (10c) of Liebrecht to have a thread as taught in Talos in order to have a threaded connection between the screw and a plate to lock the screw and plate together so that the screw will not back out of the plate even if the screw shank loses purchase with the surrounding bone.  
In regards to claim 23, Liebrecht in view of Kraus and Talos disclose a kit having a bone implant with an inner and outer surfaces and at least two bone fixation holes, an electrical stimulation anchor having a head, a core assembly having a ferromagnetic core that extends into the head, and an electrical insulator. However, the combination is silent as to the fixation holes being spaced apart from one another.  Kraus discloses wherein the first and second bone fixation holes (14a.14b) are spaced from each other along the longitudinal direction such that a fractured portion (See Fig. 1 above and 3) of the bone (18) to which the bone implant kit is configured to 
In regards to claim 24
In regards to claim 26, Liebrecht in view of Kraus and Talos disclose an electrical stimulation anchor having a head, a core assembly having a ferromagnetic core that extends into the head and a coil wrapped around the ferromagnetic core, and an electrical insulator. Liebrecht discloses wherein the electrical insulator (26c) extends into a cavity (space within the 11 portion of the shaft shown in Fig. 1 above) of the shaft (Fig. 1 above) to be disposed between the core (30c) and the shaft (fig. 1 above) (Fig. 1 above and Fig. 4; and Col. 3 line 59-67).
In regards to claim 27, Liebrecht discloses wherein the electrical insulator (26c) further extends into a cavity of the tip (Fig. 1 above) so as to surround the core (30c) in the tip (Fig. 1 above) (As can be seen in Fig. 1 above, the insulation 26c extends through the insert 11 and around end piece 20c and into an open distal end cavity at the lower end of the part 10c.) (Fig. 4).  
In regards to claim 27, as best understood, Liebrecht discloses wherein the electrically nonconductive outer surface (outer surface of 26c) is aligned with a radially outer surface of the shaft (Fig. 1 above) along the direction (As can be seen in Fig. 1 above and Fig. 4, the insulator 26c is concentric with the shaft of the screw shown in Fig. 4.) (Fig. 1 above and Fig. 4).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments filed on 3/18/21 have overcome the claim objection to claim 10 which is withdrawn.
Applicant’s arguments filed on 3/18/21 are persuasive as to the drawing objections and the rejection of the claims over Neubardt in view of Kraus which are hereby withdrawn.  
Applicant’s arguments filed on 3/18/21 with respect to the claims rejected over Liebrecht in view of Kraus and Talos are not persuasive.  Applicant argues that the Liebrecht reference does not show a screw having a shaft that connects the head to the tip.  However, as shown in Fig. 1 above and in Fig. 4, the screw has a shaft that encompasses the shaft 12c and a portion of the body of 10c.  Together these two portions connect the head (14c and 11c) to the tip which includes end-piece 20c.  Applicant argues that the two electrodes would no longer be insulated from one another if the shaft were to be integrated however, this isn’t necessary since without integration the shaft portion of the screw already connects the head to the tip as shown in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775